DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on November 2, 2021 has been entered.
Election/Restrictions
Claims 5 and 8 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 6, 2019.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The specification does not yet recite the narrower ranges for L and P in new claims 9 and 10.
Claim Rejections - 35 USC § 112
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
 	In claim 7 lines 7-8, to provide proper grammar and antecedent basis “on tire inner circumferential surface” should be changed to -- on the tire inner circumferential surface -- .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 7, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita (5,458,173) in view of Japanese Patent Application 2006-44503 A cited by applicant, Japanese Patent Application 2008-279703 A cited by applicant, and US Patent Application Publication 2010/0043951 A1.
 	These references are combined for the reasons set forth in paragraph 8 of the final rejection mailed October 18, 2019 and rejection 2 on page 6 of the examiner’s answer mailed April 30, 2020 with the following additional reasoning. 
 	Applicant now recites in claim 1 that the angle θ with respect to the tire axial direction is from 10 to 45 degrees, however the teachings of the prior art are directed to minimizing the circumferential length of the surface fasteners to facilitate expansion of the tire during molding; for 
 	As to claim 10, JP ‘503 teaches that the hook-and-loop fasteners can have an axial width of up to 100% of the belt maximum axial width which for the Yamashita exemplary tires is 198 mm or 214 mm or 221 mm, resulting in an installation period for the exemplary 20 mm circumferential length and 150 mm preferred spacing of 198/170 = 116%, 214/170 = 126%, and 221/170 = 130% respectively of the surface fastener axial width, within the claimed range of 110%-150%; it would have been obvious to one of ordinary skill in the art to provide the fastener width in the above tire at 100% of the belt maximum axial width in order to enable secure attachment of wider objects to the tire inner surface.
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrienne C. Johnstone whose telephone number is (571)272-1218. The examiner can normally be reached M-F 1PM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ADRIENNE C. JOHNSTONE
Primary Examiner
Art Unit 1749



Adrienne Johnstone					       /ADRIENNE C. JOHNSTONE/                                                                                           Primary Examiner, Art Unit 1749                                                                                                             March 18, 2022